Exhibit 10.1

 

GEOVAX LABS, INC.

1900 Lake Park Drive

Suite 380

Smyrna, Georgia 30080

 

 

October 14, 2014

 

Sabby Healthcare Volatility Master Fund, Ltd.

Sabby Volatility Warrant Master Fund, Ltd.

c/o Sabby Management, LLC

10 Mountainview Road

Suite 205

Upper Saddle River, New Jersey 07458

 

Dear Sirs:

 

You have represented to us that Sabby Healthcare Volatility Master Fund, Ltd.
and Sabby Volatility Warrant Master Fund, Ltd. (collectively "Sabby") are the
record and beneficial owners of GeoVax Labs, Inc. (“GeoVax”) Series A and
Series C Common Stock Purchase Warrants (“Warrants”) entitling Sabby to purchase
an aggregate of 5,333,332 shares of GeoVax’s common stock, $0.001 par value, as
follows:

 

Warrant Holder

Grant

Date

Expiration Date

Number of Shares

Exercise Price

Sabby Healthcare Volatility Master Fund, Ltd.

3/21/12

3/21/17

2,666,666

$0.35

Sabby Volatility Warrant Master Fund, Ltd.

3/21/12

3/21/17

2,666,666

$0.35

 

You have indicated your desire to assist GeoVax with its current capital needs
by waiving your ability to benefit from the balance of the current term of the
Warrants, and instead exercising your Warrants in full or in part for cash over
the next few weeks, if we were to pay you a fee of $0.075 per share to induce
you to exercise the Warrants. The exercise of the Warrants by you is in your
discretion; provided that you agree to exercise Warrants equal to 9.98% of the
outstanding shares of GeoVax upon execution of the letter (the “Minimum
Purchase”). As of October 14, 2014, there were 28,646,608 outstanding Shares of
GeoVax Common Stock. This letter is not a waiver of any provision of the
Warrants, including but not limited to the limits on beneficial ownership
contained in Section 2(e). The inducement fee described above will be paid to
you three (3) business days after we receive the cash proceeds of the Minimum
Purchase and within three (3) business days after we receive the cash proceeds
from other Warrants exercised by you prior to the effective date of any notice
of termination. We reserve the right to revoke this inducement offer as to any
unexercised warrants upon five (5) business days’ notice to you.

 

Wire instructions for payments upon any exercises are annexed hereto.

 

Thank you for your assistance.

 

 

 

 

AGREED:

 

          GEOVAX LABS, INC.      SABBY HEALTHCARE VOLATILITY MASTER FUND, LTD.  
             
                                                                                                     
 

By:                                                                                         

                                                    , COO of Investment Manager
  Name:   Mark W. Reynolds

 

 

 

 

Title:     Chief Financial Officer    

 

 

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

 

               
                                                                                                    
   

 

 

                                                , COO of Investment Manager

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Wire Instructions

 

 

 